 

 

 

 

 

 

SECOND AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN

OF

 

ACCESS INTEGRATED TECHNOLOGIES, INC.

 

(As Amended and Restated Effective as of September 18, 2007)

 

Section 1.     Purpose. The purpose of the Second Amended and Restated 2000
Equity Incentive Plan (hereinafter referred to as the “Plan”) is to (a) advance
the interests of Access Integrated Technologies, Inc. (the “Company”) and its
stockholders by providing incentives and rewards to those employees who are in a
position to contribute to the long term growth and profitability of the Company;
(b) assist the Company and its subsidiaries and affiliates in attracting,
retaining, and developing highly qualified employees for the successful conduct
of their business; and (c) make the Company’s compensation program competitive
with those of other major employers.

 

Section 2.

Definitions.

2.1       A “Change in Control” of the Company shall be deemed to occur if any
of the following circumstances shall occur upon:

(a)       the acquisition in one or more transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act), other than any beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of beneficial ownership of in excess of
fifty percent (50%) of the then-outstanding Company Voting Securities (as
defined below) (on a fully diluted basis); provided, however, that the term
“Change in Control” shall not include any such acquisition by any entity with
respect to which, following such acquisition, more than 50% of the
then-outstanding shares of voting stock of such entity is then beneficially
owned, directly or indirectly, by individuals and entities who were beneficial
owners of the then-outstanding Company Voting Securities (and/or options,
warrants or other rights to acquire Company Voting Securities) immediately prior
to such acquisition in substantially the same proportion as their ownership
immediately prior to such acquisition of the

 

1

 

--------------------------------------------------------------------------------



then-outstanding Company Voting Securities (and/or options, warrants or other
rights to acquire Company Voting Securities); or

(b)       the consummation of a Merger (as defined below), unless, following
such Merger, stock possessing at least fifty percent (50%) of the total combined
voting power of the issued and outstanding shares of all classes of Company
Voting Securities of the corporation resulting from such Merger is beneficially
owned, directly or indirectly, by individuals and entities who were beneficial
owners of the then-outstanding Company Voting Securities immediately prior to
such Merger in substantially the same proportion as their ownership immediately
prior to such Merger; or

(c)       individuals who are members of the Board as of the Effective Date of
this Agreement (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that any
individual becoming a director subsequent to the date of this Agreement whose
appointment to the Board or nomination for election by the Company was approved
by a vote of at least a majority of the Incumbent Directors then in office
(unless such appointment or election was at the request of an unrelated third
party who has taken steps reasonably calculated to result in a Change in Control
as described in paragraphs (a) or (b) of this Section 2.1 and who has indicated
publicly an intent to seek control of the Company) shall be treated from the
date of his appointment or election as an Incumbent Director; or

 

(d)

consummation of a complete liquidation or dissolution of the Company.

(e)       For purposes of this Section 2.1, “Company Voting Securities” shall
mean the combined voting power of all outstanding classes of common stock of the
Company and all other outstanding securities of the Company entitled to vote
generally in the election of directors of the Company and “Merger” shall mean
any merger, reorganization, consolidation, share exchange, transfer of assets or
other transaction having similar effect involving the Company.

 

2.2

“Code” means the Internal Revenue Code of 1986, as now or hereafter amended.

2.3       “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company or such other Committee appointed by the Board for the
purpose of administering this Plan comprised solely of two or more members of
the Board who qualify as “non-employee” directors within the meaning of Rule
16b-3 under the Exchange Act, as “outside” directors within the meaning of
§ 162(m) of the Code, and as “independent” directors within the meaning of
NASDAQ Rule 4200(b)(15).

2.4        “Eligible Person” means such officers, key employees, directors and
consultants of the Company as the Committee, in its sole discretion, may
designate from time to time. The Committee's designation of an Eligible Person
in any year shall not require the Committee to designate such person to receive
awards or grants in any other year. The Committee shall consider such factors as
it deems pertinent in selecting Eligible Persons and in determining the type and
amount of their respective awards or grants.

 

2.5

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

 2

 

--------------------------------------------------------------------------------



2.6       “Executive Officer” shall mean an Officer of the Company, as such term
is defined within the meaning of the Exchange Act or for purposes of Section 16
of the Exchange Act.

2.7       “Incentive Stock Option” means any stock option granted pursuant to
this Plan which is designated as such by the Committee and which complies with
Section 422 of the Code.

2.8       “Market Price” is the closing price of the Class A Common Stock of the
Company as reported on the Nasdaq Global Market or such other primary market or
exchange on which the Class A Common Stock may, from time to time, trade (the
“Market”), on the date for which a Market Price is to be determined under this
Plan.

2.9       “Non-Qualified Stock Option” means any stock option granted pursuant
to this Plan which is not an Incentive Stock Option.

2.10     “Participant” shall mean an individual selected to participate in the
Plan pursuant to Section 3.

 

2.11

“Performance Award” shall mean a payment pursuant to Section 8 herein.

2.12     “Permanent Disability” means (a) for employees, the Participant being
deemed to have suffered a disability that makes the Participant eligible for
immediate benefits under any long-term disability plan of the Company, as in
effect from time to time, and (b) for consultants or directors, that a
consultant or director, as the case may be, is unable to perform his or her
duties due to a physical or mental impairment that is expected to last at least
twelve (12) months or result in death, as determined by the Committee with the
advice of a physician selected by the Committee.

2.13      “Restricted Stock” means Stock of the Company subject to restrictions
on the transfer of such Stock, conditions for forfeiture of such Stock, or any
other limitations or restrictions as determined by the Committee.

2.14     “Stock” shall mean the Class A Common Stock, $0.001 par value, of the
Company.

2.15     “Stock Appreciation Right” or “SAR Award” shall mean an award
representing the unfunded and unsecured right to receive cash or Stock, or a
combination thereof, with a value equal to the excess (if any) of the Market
Price on the date of exercise over the base price specified in the relevant SAR
Award.

2.16     “Subsidiary” and “Affiliate” of the Company each shall mean any entity
in which the Company has a 50% or greater ownership interest, directly or
indirectly.

Section 3.       Participation. The Participants in the Plan shall be those
Eligible Persons who are selected to participate in the Plan by the Committee.
Any Eligible Person, or each member of any group of Eligible Persons, to whom
the Committee by resolution has granted an award (or as to whom the Committee
has delegated to the Chief Executive Officer the right to allocate awards
pursuant to Section 4) shall be deemed a Participant with respect to such award.

 

 

 3

 

--------------------------------------------------------------------------------



Section 4.       Administration. The Plan shall be administered and interpreted
by the Committee, which shall have sole authority to make rules and regulations
for the administration of the Plan. The interpretations and decisions of the
Committee with regard to the Plan shall be final and conclusive and binding upon
all Participants. The Committee may request advice or assistance or employ such
persons (including without limitation, legal counsel and accountants) as it
deems necessary for the proper administration of the Plan. The Committee shall
(i) determine the number and types of awards to be made under the Plan; (ii)
select the awards to be made to Participants; (iii) set the exercise price, the
number of options to be awarded, and the number of shares to be awarded out of
the total number of shares available for award; (iv) delegate to the Chief
Executive Officer of the Company the right to allocate awards among Eligible
Persons who are not Executive Officers of the Company, such delegation to be
subject to such terms and conditions as the Committee in its discretion shall
determine; (v) establish administrative regulations to further the purpose of
the Plan; and (vi) take any other action desirable or necessary to interpret,
construe or implement properly the provisions of the Plan.

 

Section 5.

Awards.

5.1       Types of Awards. Awards under this Plan may be in any of the following
forms (or a combination thereof) (i) stock option awards; (ii) stock
appreciation rights; (iii) Stock or Restricted Stock; or (iv) Performance
Awards. All awards shall be made pursuant to award agreements between the
Participant and the Company. The agreements shall be in such form as the
Committee approves from time to time.

5.2       Maximum Amount Available. The total number of shares of Stock
(including Restricted Stock, if any) optioned or granted under this Plan during
the term of the Plan shall not exceed 2,200,000 shares. Solely for the purpose
of computing the total number of shares of stock optioned or granted under this
Plan, there shall not be counted (i) any shares which have been forfeited; (ii)
any shares covered by an option which, prior to such computation, has terminated
in accordance with its terms or has been cancelled by the Participant or the
Company; and (iii) any shares otherwise deliverable to a Participant or his/her
transferee upon exercise of an option, or upon the grant or vesting of a Stock
Award (as defined in Section 8.1), which are withheld by the Company in order to
satisfy tax withholding or exercise price obligations. In addition, there shall
be credited to the number of authorized shares remaining for grant or option
under this Plan, any share which is delivered to the Company by a Participant or
his/her transferee in satisfaction of tax withholding or exercise payment
obligations.

5.3       Adjustment in the Event of Recapitalization, etc. In the event of any
change in the outstanding shares of the Company by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, combination or exchange
of shares or other similar corporate change or in the event of any special
distribution to the stockholders, the Committee shall make such equitable
adjustments in the number of shares and prices per share applicable to options
then outstanding and in the number of shares which are available thereafter for
Stock Option Awards (as defined in Section 6.1) or other awards, both under the
Plan as a whole and with respect to individuals and award type, as the Committee
determines are necessary and appropriate. Any such adjustment shall be
conclusive and binding for all purposes of the Plan.

 

Section 6.

Stock Options.

 

 

 4

 

--------------------------------------------------------------------------------



6.1       Award Types. The Company may award options to purchase the Common
Stock of the Company (hereinafter referred to as “Stock Option Awards”) to such
Participants as the Committee (or the Chief Executive Officer of the Company, if
the Committee in its discretion delegates the right to allocate awards pursuant
to Section 4) authorizes and under such terms as the Committee establishes. The
Committee shall determine with respect to each Stock Option Award, and designate
in the grant, whether a Participant is to receive an Incentive Stock Option or a
Non-Qualified Stock Option.

6.2       Per-Participant Limits. The maximum number of shares of Stock with
respect to which Stock Option Awards may be granted, together with the number of
shares of Stock with respect to which freestanding SAR Awards may be granted,
under this Plan during any calendar year to any Participant is 500,000 except in
the case of a multi-year grant, in which case the maximum number of shares for
the Participant shall be 500,000 times the number of years during which the
Participant is not to receive any additional grants of Stock Option Awards or
SAR Awards.

6.3       Exercise Price. The exercise price of each share of Stock subject to a
Stock Option Award shall be specified in the grant, but in no event shall the
exercise price be less than the closing price of the Stock of the Company on the
date the award is granted as reported on the Market. If the Participant to whom
an Incentive Stock Option is granted owns, at the time of the grant, more than
ten percent (10%) of the combined voting power of the Participant’s employer or
a parent or subsidiary of the employer, the exercise price of each share of
Stock subject to such grant shall be not less than one hundred ten percent
(110%) of the closing price described in the preceding sentence.

6.4       Repricing. Without the prior approval of the Company’s shareholders,
(a) the exercise price of any Stock Option Award granted pursuant to this Plan
shall not be changed following the date of its grant, other than such equitable
changes as may arise in connection with the adjustments permitted under Section
5.3 and no Stock Option Award may be cancelled and replaced with a new Stock
Option Award with a lower exercise price where the economic effect would be the
same as reducing the exercise price of the cancelled option.

6.5       Transferability. A Participant's rights and interest to Stock Option
Awards may not be assigned or transferred other than by will or the laws of
descent and distribution, and during the lifetime of a Participant, only the
Participant personally (or the Participant's personal representative) may
exercise rights under the Plan. The Participant's beneficiary as designated on
file with the Company, or, in the absence of such a beneficiary designation (or
if the beneficiary has pre-deceased the Participant), by will or the laws of
descent and distribution (in which case the Company without liability to any
other person, may rely on the directions of the executor or administrator of the
Participant’s estate with respect to the disposition or exercise of such
options), may exercise the Participant's rights to the extent they are
exercisable under the Plan following the death of the Participant.

6.6       Duration of Stock Option Awards. A Stock Option Award by its terms
shall be of no more than ten (10) years’ duration, except that an Incentive
Stock Option granted to a Participant who, at the time of the grant, owns Stock
representing more than ten percent (10%) of

 

 

 5

 

--------------------------------------------------------------------------------



the combined voting power of the Participant’s employer or a parent or
subsidiary of the employer shall by its terms be of no more than five (5) years’
duration.

 

6.7

Initial Vesting.

(a)       A Stock Option Award by its terms shall be exercisable only after the
earliest of:

(i)        such period of time as the Board of Directors or the Committee shall
determine and specify in the grant;

 

(ii)

the Participant’s death; or

 

(iii)

a Change in Control of the Company.

In the event of the Participant’s Permanent Disability or the termination by the
Company of the Participant’s employment other than for cause, a Stock Option
Award shall not be exercisable at the time of such event but shall become
exercisable at the time specified in clauses (i), (ii) and (iii) above.

(b)       The Board of Directors or the Committee, in its sole discretion, shall
have the right (but shall not in any case be obligated), to permit the exercise
of any Option prior to the time such Option would otherwise become exercisable
under its terms.

6.8       Exercise Period. Unless otherwise provided in the option agreement for
any Stock Option Award, such Stock Option Award is only exercisable by a
Participant, while the Participant is in active employment with the Company, or
its Subsidiary or Affiliate, except:

(i)        in the event of the termination of employment of the Participant by
the Participant or the Company for any reason whatsoever other than death or
Permanent Disability, (A) any vested Stock Option Awards which were not
exercised prior to the date of such termination of employment shall terminate on
the date that is three (3) months after the date of such termination of
employment and shall not be exercisable at any time thereafter and (B)any
nonvested Stock Option Awards as of the date of such termination of employment
shall terminate on such date and shall not be exercisable at any time
thereafter. For purposes of this Section 6.8, termination of employment with
respect to a Participant who is a director or consultant and who is not
otherwise an employee of the Company shall mean voluntary or involuntary
termination of Board service or the consulting relationship, as the case may be,
for any reason.

(ii)       in the event of the termination of the employment of the participant
by reason of death or Permanent Disability, any Stock Options Awards that were
vested prior to the date of such termination (and which were not previously
exercised), together with any other Stock Option Awards designated in writing by
the Board or the Committee, shall terminate on the earliest of (i) one hundred
eighty days after the date of such termination, or (ii) the last day of the term
of such Stock Option Award. Any Stock Option Awards that were not vested prior
to the date of such termination shall terminate as of the date of such
termination and shall not be exercisable at any time thereafter;

 

 

 6

 

--------------------------------------------------------------------------------



(iii)      in the case of termination by the Participant or the Company of the
Participant’s employment within two (2) years after a Change in Control of the
Company, unless such termination of employment is for cause, the Stock Option
Award shall remain exercisable during a three-year period commencing on the
effective date of termination; or

(iv)      if the Board of Directors or the Committee decides that it is in the
best interest of the Company to permit individual exceptions.

In no event may a Stock Option Award be exercised after its expiration date.

6.9       Manner of Exercise. A Stock Option Award may be exercised by the
Participant with respect to part or all of the shares subject to the option by
giving written notice to the Company or its designee of the exercise of the
option according to such procedures as the General Counsel may establish.

6.10     Payment of Exercise Price. The exercise price for the shares for which
an option is exercised shall be paid by the exerciser within ten (10) business
days after the date of exercise and the terms of the Stock Option Award may
provide that the exercise price may be paid:

 

(a)

in cash;

(b)       in whole shares of Stock of the Company owned by the exerciser prior
to exercising the option;

(c)       by having the Company withhold shares that otherwise would be
delivered to the exerciser pursuant to the exercise of the option in an amount
equaling in value the exercise price;

(d)       in a combination of either cash and delivery of shares, or cash and
withholding of shares; or

(e)       by whatever other means the Committee may deem appropriate, other than
by a loan by the Company to the exerciser.

The Company shall establish procedures in connection with payments pursuant to
(b), (c), (d), and (e) above, to ensure that the Plan does not become subject to
variable accounting by virtue of such payment methods. The value of any share of
Stock delivered or withheld in payment of the exercise price shall be its Market
Price on the date the option is exercised.

6.11     Limits on Incentive Stock Options. The aggregate fair market value of
all shares of Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant in any one calendar year, under
this Plan or any other stock option plan maintained by the Company (or by any
subsidiary or parent of the Company), shall not exceed $100,000. The fair market
value of such shares of Stock shall be the mean closing price of the Stock as
reported on the Market on the date the related Stock Option Award is granted.

 

 

 7

 

--------------------------------------------------------------------------------



6.12     Payment of Taxes. To enable the Company to meet any applicable federal,
state or local withholding tax requirements arising as a result of the exercise
of a Stock Option Award, whether exercised by the Participant or his/her
transferee, a Participant or the Participant’s estate shall pay to the Company
the amount of tax to be withheld, or may elect to satisfy such obligation:

(a)       by delivering to the Company other shares of Common Stock of the
Company owned by the Participant prior to exercising the option;

(b)       by making a payment to the Company consisting of a combination of cash
and such shares of Common Stock; or

(c)       if the exerciser is the grantee Participant, by having the Company
withhold shares that otherwise would be delivered to the Participant pursuant to
the exercise of the option for which the tax is being withheld, provided that
withholding by such method shall be limited to the minimum required applicable
tax withholding.

Such an election shall be made in such manner as may be prescribed by the
Committee and the Committee shall have the right, in its discretion, to
disapprove such election. Any such election must be made prior to the date to be
used to determine the tax to be withheld and shall be irrevocable. The value of
any share of Common Stock to be withheld by the Company or delivered to the
Company pursuant to this Section 6.12 shall be the Market Price on the date used
to determine the amount of tax to be withheld.

 

Section 7.

Stock Appreciation Rights.

7.1       Grant of SAR Awards. An SAR Award may be granted to any Eligible
Person selected by the Compensation Committee.

7.2       Per-Participant Limits. The maximum number of shares of Stock with
respect to which freestanding SAR Awards may be granted, together with the
number of shares of Stock with respect to which Stock Option Awards may be
granted, under this Plan during any calendar year to any Participant is 500,000
except in the case of a multi-year grant, in which case the maximum number of
shares for the Participant shall be 500,000 times the number of years during
which the Participant is not to receive any additional grants of Stock Option
Awards or SAR Awards. For purposes of this Section 7.2, a Stock Option Award and
a tandem SAR will be treated as a single award.

7.3       Base Price. The Board of Directors or the Committee shall, in its sole
discretion, prescribe the base price under each SAR Award; provided, however,
that the base price per share under a SAR Award shall not be less than the
Market Price per share of Stock on the date of grant.

7.4       Vesting; Term of SAR Award. The Board of Directors or the Committee
shall, in its sole discretion, prescribe the time or times at which, and the
conditions upon which, each SAR Award shall become vested and exercisable. Such
vesting requirements may be based on the continued employment of the applicable
Participant with the Company, the attainment of specified performance measures
or other conditions established by the Board of Directors or the

 

 

 8

 

--------------------------------------------------------------------------------



Committee, in its sole discretion. The Board of Directors or the Committee
shall, in its sole discretion, prescribe the term of each SAR Award; provided,
however, that (a) a tandem SAR shall have the same vesting terms and
requirements as the Stock Option Award to which it relates and (b) no SAR Award
shall have a term that is longer than ten years after the applicable date of
grant.

7.5       Exercise of SAR Award. Subject to such terms and conditions as may be
prescribed by the Board of Directors or the Committee, in its sole discretion,
or set forth in this Plan, an SAR Award may be exercised in whole or in part at
any time during the term thereof by written notice to the Company. Upon exercise
of an SAR Award in whole or in part, the applicable Participant shall be
entitled, at the sole discretion of the Board or Directors or the Committee, to
receive cash or such number of Shares, or a combination thereof, that in the
aggregate have a value equal to the excess, if any, of (i) the Market Price of
the Stock underlying such SAR Award or the part thereof exercised as of the date
of exercise over (ii) the aggregate base price applicable to such Stock.

 

7.6

Initial Vesting.

 

(a)

An SAR Award by its terms shall be exercisable only after the earliest of:

(i)        such period of time as the Board of Directors or the Committee shall
determine and specify in the grant;

 

(ii)

the Participant’s death; or

 

(iii)

a Change in Control of the Company.

In the event of the Participant’s Permanent Disability or the termination by the
Company of the Participant’s employment other than for cause, an SAR Award shall
not be exercisable at the time of such event but shall become exercisable at the
time specified in clauses (i), (ii) and (iii) above.

(b)       The Board of Directors or the Committee, in its sole discretion, shall
have the right (but shall not in any case be obligated), to permit the exercise
of any SAR Award prior to the time such SAR Award would otherwise become
exercisable under its terms.

7.7       Exercise Period. Unless otherwise provided in the option agreement for
any SAR Award, such SAR Award is only exercisable by a Participant, while the
Participant is in active employment with the Company, or its Subsidiary or
Affiliate, except:

(i)        in the event of the termination of employment of the Participant by
the Participant or the Company for any reason whatsoever other than death or
Permanent Disability, (A) any vested SAR Awards which were not exercised prior
to the date of such termination of employment shall terminate on the date that
is three (3) months after the date of such termination of employment and shall
not be exercisable at any time thereafter and (B)any nonvested SAR Awards as of
the date of such termination of employment shall terminate on such date and
shall not be exercisable at any time thereafter. For purposes of this Section
6.8, termination of employment with respect to a

 

 

 9

 

--------------------------------------------------------------------------------



Participant who is a director or consultant and who is not otherwise an employee
of the Company shall mean voluntary or involuntary termination of Board service
or the consulting relationship, as the case may be, for any reason.

(ii)       in the event of the termination of the employment of the participant
by reason of death or Permanent Disability, any SAR Awards that were vested
prior to the date of such termination (and which were not previously exercised),
together with any other SAR Awards designated in writing by the Board or the
Committee, shall terminate on the earliest of (i) one hundred eighty days after
the date of such termination, or (ii) the last day of the term of such SAR
Award. Any SAR Awards that were not vested prior to the date of such termination
shall terminate as of the date of such termination and shall not be exercisable
at any time thereafter;

(iii)      in the case of termination by the Participant or the Company of the
Participant’s employment within two (2) years after a Change in Control of the
Company, unless such termination of employment is for cause, the SAR Award shall
remain exercisable during a three-year period commencing on the effective date
of termination; or

(iv)      if the Board of Directors or the Committee decides that it is in the
best interest of the Company to permit individual exceptions.

In no event may an SAR Award be exercised after its expiration date.

7.8       Tandem or Freestanding Awards. SAR Awards may be awarded in tandem
with a Stock Option Award or on a freestanding basis. For purposes

7.9       Transferability. A Participant's rights and interest to SAR Awards may
not be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant's personal representative) may exercise rights
under the Plan. The Participant's beneficiary as designated on file with the
Company, or, in the absence of such a beneficiary designation (or if the
beneficiary has pre-deceased the Participant), by will or the laws of descent
and distribution (in which case the Company without liability to any other
person, may rely on the directions of the executor or administrator of the
Participant’s estate with respect to the disposition or exercise of such
options), may exercise the Participant's rights to the extent they are
exercisable under the Plan following the death of the Participant.

7.10     Dividends. The Board of Directors or the Committee may prescribe, in
its sole discretion, that a Participant holding an SAR Award shall have the
right to receive, with respect to each share of Stock underlying such SAR Award,
payments of amounts equal to any and all dividends and distributions paid to
stockholders during the term of such SAR Award.

 

Section 8.

Grants of Stock.

8.1       Award Types. The Committee may grant, either alone or in addition to
other awards granted under the Plan, shares of Stock or Restricted Stock
(hereinafter referred to as a “Stock Award”) to such Participants as the
Committee (or the Chief Executive Officer of the

 

 

 10

 

--------------------------------------------------------------------------------



Company, if the Committee in its discretion delegates the right to allocate
awards pursuant to Section 4) authorizes and under such terms as the Committee
establishes. The Committee, in its discretion, may also make a cash payment to a
Participant granted shares of Stock or Restricted Stock under the Plan to allow
such Participant to satisfy tax obligations arising out of receipt of the Stock
or Restricted Stock. Alternatively, the terms of the Stock or Restricted Stock
grant may allow for the Participant to satisfy tax withholding obligations by
the means set forth in Section 8.7.

8.2       Aggregate and Individual Limits. Notwithstanding any provision in this
Plan to the contrary, the combined number of shares granted under the Plan
pursuant to Stock Awards or Performance Awards shall not exceed 40% of the
maximum number of shares of Stock available for award under this Plan as
provided in Sections 5.2 and 5.3. In addition, no more than 500,000 shares as a
Stock Award shall be granted to one individual in a calendar year unless
pursuant to a multi-year award.

8.3       Vesting Periods. A grant of Restricted Stock pursuant to this Section
8 shall be subject to a vesting schedule of one-third (1/3) of the shares of
Restricted Stock vesting on each of the first, second and third anniversaries of
the date of grant, or such other vesting schedule as the Committee, in its sole
discretion, may determine.

8.4       Rights as a Stockholder. The Participant shall have, with respect to
Restricted Stock, all of the rights of a stockholder of the Company, including
the right to vote the shares and the right to receive any dividends, unless the
Committee shall otherwise determine.

8.5       Transferability. Restricted Stock may not be sold or transferred by
the Participant until any restrictions that have been established by the
Committee have lapsed.

8.6       Forfeiture. Upon a termination by the Participant or the Company of
the Participant’s employment for any reason during the period any restrictions
are in effect, all Restricted Stock held by the Participant and not yet vested
shall be forfeited without compensation to the Participant unless the Committee
decides that it is in the best interest of the Company to permit individual
exceptions.

8.7       Payment of Taxes. To enable the Company to meet any applicable
federal, state or local withholding tax requirements arising as a result of the
grant or vesting of a Stock Award, the Participant shall pay the Company the
amount of tax to be withheld or may elect to satisfy such obligation:

(a)       by having the Company withhold shares that otherwise would be
delivered to the Participant pursuant to the granting or vesting of a Stock
Award for which the tax is being withheld;

(b)       by delivering to the Company other shares of Common Stock of the
Company owned by the Participant prior to the grant or vesting of a Stock Award;
or

(c)       by making a payment to the Company consisting of a combination of cash
and such shares of Common Stock.

 

 

 11

 

--------------------------------------------------------------------------------



Such an election shall be made prior to the date to be used to determine the tax
to be withheld. The value of any share of Common Stock to be withheld by the
Company or delivered to the Company pursuant to this Section 8 shall be the
Market Price on the date used to determine the amount of tax to be withheld.

 

Section 9.

Performance Awards.

9.1       Award Types. The Committee may grant, either alone or in addition to
other awards granted under the Plan, awards of Stock and other awards that are
valued in whole or in part by reference to, or are otherwise based on, the
market value of the Common Stock, or other securities of the Company
(“Performance Awards”) to such Participants as the Committee (or the Chief
Executive Officer of the Company, if the Committee in its discretion delegates
the right to allocate awards pursuant to Section 4) authorizes and under such
terms as the Committee establishes. Performance Awards may be paid in Stock,
Restricted Stock, cash or any other form of property as the Committee shall
determine.

9.2       Terms and Conditions of Awards. Performance Awards shall entitle the
Participant to receive an award if the measures of performance established by
the Committee are met. The measures of performance shall be established by the
Committee in its absolute discretion except that the performance measurement
period shall be a period of at least twelve (12) months. The Committee shall
determine the times at which Performance Awards are to be made and all
conditions of such awards.

9.3       Aggregate and Individual Limits. Notwithstanding any provision in this
Plan to the contrary, the combined number of shares granted under this Plan
pursuant to Performance Awards or Stock Awards shall not exceed 20% of the
maximum number of shares of Stock available for award under this Plan as
provided in Sections 5.2 and 5.3. In addition, no more than 500,000 shares
pursuant to any Performance Awards shall be granted to one individual in a
calendar year unless pursuant to a multi-year award.

9.4       Transferability. The Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber shares received pursuant to this
Section 9 prior to the date on which any applicable restriction or performance
period established by the Committee lapses.

9.5       Payment of Taxes. To enable the Company to meet any applicable
federal, state or local withholding tax requirements arising as a result of the
vesting or payment of Performance Awards, a Participant shall pay the Company
the amount of tax to be withheld or may elect to satisfy such obligation:

(a)       by having the Company withhold shares that otherwise would be
delivered to the Participant pursuant to the vesting or payment of Performance
Awards for which the tax is being withheld;

(b)       by delivering to the Company other shares of Common Stock of the
Company owned by the Participant prior to the vesting or payment of Performance
Awards; or

(c)       by making a payment to the Company consisting of a combination of cash
and such shares of Common Stock.

 

 

 12

 

--------------------------------------------------------------------------------



Such an election shall be made prior to the date used to determine the tax to be
withheld. The value of any share of Common Stock to be withheld by the Company
or delivered to the Company pursuant to this Section 9.5 shall be the Market
Price on the date used to determine the amount of tax to be withheld.

 

Section 10.

General Provisions.

10.1     Assignment. Subject to the provisions of Sections 6.5, 7.9, 8.5 and
9.4, if applicable, any assignment or transfer of any awards without the written
consent of the Company shall be null and void.

10.2     No Trust. Nothing contained herein shall require the Company to
segregate any monies from its general funds, or to create any trusts, or to make
any special deposits for any immediate or deferred amounts payable to any
Participant for any year.

10.3     No Right to Employment. Participation in this Plan shall not affect the
Company’s right to discharge a Participant.

 

10.4

Cancellation and Rescission of Awards.

(a)       The Committee shall have the discretion with respect to any award
granted under this Plan to establish upon its grant conditions under which (i)
the award may be later forfeited, cancelled, rescinded, suspended, withheld or
otherwise limited or restricted; or (ii) gains realized by the grantee in
connection with an award or an award’s exercise may be recovered; provided that
such conditions and their consequences are (A) clearly set forth in the grant
agreement or other grant document; and (B) fully comply with applicable laws.
These conditions may include, without limitation, actions by the Participant
which constitute a conflict of interest with the Company, are prejudicial to the
Company’s interests, or are in violation of any non-compete agreement or
obligation, any confidentiality agreement or obligation, the Company’s
applicable policies or the Participant’s terms and conditions of employment.

(b)       The Committee may require, upon exercise, payment or delivery pursuant
to an award, that the Participant certify in a manner acceptable to the Company
that he or she is in compliance with the terms and conditions of the award
grant.

 

Section 11.

Amendment, Suspension, or Termination.

11.1     The Board of Directors may suspend, terminate, or amend the Plan,
including, but not limited to, such amendments as may be necessary or desirable
resulting from changes in the federal income tax laws and other applicable laws,
but may not, without the affirmative vote of a majority of all votes duly cast
on the matter at a meeting of the stockholders of the Company (provided that the
total votes cast on the matter represent over 50% of the shares entitled to vote
on the matter): (a) increase the total number of shares of Stock that may be
optioned or granted under this Plan; (b) amend Section 6.4 with respect to
re-pricing of Stock Option Awards; (c) change the eligibility requirements for
participation in the Plan; or (d) adopt any other material revision to this Plan
that would require the approval of the stockholders under the rules promulgated
by the Market.

 

 

 13

 

--------------------------------------------------------------------------------



11.2     It is the Company’s intent that the Plan comply in all respects with
Rule 16b-3 under the Exchange Act and any related regulations. If any provision
of this Plan is later found not to be in compliance with such Rule and
regulations, the provisions shall be deemed null and void. All grants to, and
exercises of options by Executive Officers under this Plan shall be executed in
accordance with the requirements of Section 16 of the Exchange Act and
regulations promulgated thereunder.

 

Section 12.

Governing Law.

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
State of Delaware and applicable federal law.

 

Section 13.

Effective Date and Duration of the Plan.

The Plan was originally adopted on June 1, 2000; was amended and restated on
January 7, 2003; and was further amended on September 17, 2003, October 14,
2004, September 15, 2005 and September 14, 2006. This Second Amended and
Restated Plan shall be effective as of September 18, 2007. No award shall be
granted under this Plan on or after June 1, 2010.

 

 

 14

 

 